Citation Nr: 0843355	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  99-25 512	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUE

Entitlement to an initial rating in excess of 20% for lumbar 
radiculitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from April to October 1978.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a December 1998 rating action that 
granted service connection for lumbar radiculitis and 
assigned an initial 10% rating from July 1994.  Because the 
claim for a higher initial rating involves a request for a 
higher rating following the initial grant of service 
connection, the Board has characterized it in light of the 
distinction noted by the U.S. Court of Appeals for Veterans 
Claims (Court) in Fenderson v. West,        12 Vet. App. 119, 
126 (1999) (distinguishing initial rating claims from those 
for increased ratings for already service-connected 
disability).  By rating action of July 2003, the RO assigned 
an initial 20% rating from July 1994.

By decision of June 2005, the RO remanded the issue on appeal 
to the RO for due process development.  

For the reason expressed below, the matter on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  The VA will notify the veteran when further 
action on her part is required.


REMAND

In September 2008, the veteran requested a Board 
videoconference hearing at the RO with a Veterans Law Judge 
in Washington, D.C.         

Pursuant to 38 C.F.R. § 20.700 (2008), a hearing on appeal 
will be granted to a veteran who requests one and is willing 
to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) 
(pertaining specifically to hearings before the Board).  
Since the RO schedules Board videoconference hearings, a 
remand of this matter to the RO is warranted.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:
 
The RO should schedule, at the earliest 
available opportunity, a Board 
videoconference hearing for the veteran 
and any witnesses.  The RO should notify 
the veteran and her representative of the 
date and time of the hearing in 
accordance with 38 C.F.R. § 20.704(b) 
(2008).  After the hearing, the claims 
folder should be returned to the Board in 
accordance with current appellate 
procedure.
 
The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A.     §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

